People v Fajardo (2019 NY Slip Op 08277)





People v Fajardo


2019 NY Slip Op 08277


Decided on November 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2019

Gische, J.P., Webber, Kern, Moulton, JJ.


10345 1190/16

[*1] The People of the State of New York, Respondent,
vLuis Fajardo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Beulah Agbabiaka of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (David A. Slott of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Albert Lorenzo, J.), rendered November 14, 2017, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the fourth and seventh degrees, and sentencing him, as a second felony drug offender, to an aggregate term of two years, unanimously affirmed.
Defendant's argument that his plea should be vacated in the event of this Court's reversal of a separate conviction has been rendered academic by our affirmance of that conviction (__AD3d__, 2019 NY Slip Op 07324 [1st Dept 2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2019
CLERK